Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed  on  8/5/22,  including claims 1-25, out of which claims 6-20 are withdrawn based on restriction, and remaining claims are 1-5 and 21-25. Claims 1-4 and 21-24 are amended.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/10/22 and 10/3/22 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-5 and 21-25 are objected to because of the following informalities: 
Please refer to lines 4-7 of claim 1, following limitations are repeated : UE policy information corresponding to at least one Public Land Mobile Network (PLMN) identifier---; wherein the at least one PLMN identifier is a PLMN identifier corresponding to part of UE policy information
Appropriate correction is required.
;
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claim(s) 1-5 and 21 25 are rejected under 35 U.S.C. 102 2 a (1) as being anticipated by  NPL (SA WG2 Meeting #128bis,  $2-188754 , 20 - 24 August, 2018, Sophia-Antipolis, France.), henceforth, D1.
For claims 1 and 21, D1 discloses following limitations:
An information processing method, which is applied to a terminal device, the method comprising: 
(D1: 6.1.2.2.2,The UE access selection and PDU Session related policy control policy control enables the PCF (Policy control function  )  to provide UE access selection and PDU Session related policy information to the UE, i.e. UE policies, that includes either Access network discovery & selection policy (ANDSP) or UE Route Selection
 Policy (URSP) or both using Npcf and Namf service operations. ( Reads on information processing  ))
reporting UE policy information corresponding to at least one Public Land Mobile Network (PLMN) identifier  to a network side policy control function (PCF);
wherein the at least one PLMN identifier is a PLMN identifier corresponding to part of UE policy information currently stored in the terminal device;
said reporting UE policy information corresponding to at least one PLMN identifier to a network side comprises: reporting UE policy information corresponding to a PLMN identifier of a first network to the network side PCF, wherein the first network is a network currently accessed by the terminal device or a network the terminal device currently requests to access; or 
said reporting UE policy information corresponding to at least one PLMN identifier to the network side PCF comprises at least one of: reporting UE policy information corresponding to a PLMN identifier of a first network and UE policy information corresponding to a PLMN identifier of a second network to the network sidePCF, wherein the first network is a home network, and the second network is a visited network.
(D1is the closest prior art, and discloses (section 6.1.2.2.2): at registration, UE provides, by means of
an AMF (Authentication Management Function), a list of policy section identifiers (PSIs) identifying policy sections that are currently stored in the UE (equivalent to being applied to a terminal device), and reporting (Reads on access network.), to a network side, UE policy information corresponding to at least one network identifier).PLMN ID is provided to the UE and used to indicate which PLMN a PSI list belongs to (that is, the at least one network identifier is a network identifier corresponding to part of UE policy information currently stored in the terminal device). The PCF provides UE access selection and PDU Session related policy information to the UE, ie. UE policies, the policy information being transmitted to the UE via the AMF; and the UE updates the stored UE access selection and PDU Sessions election policies by the one provided by the PCF as follows: if the UE has no Policy Sections with the same PSI, the UE stores the Policy Section; if the UE has existing Policy
Sections with the same PSI, the UE replaces the stored Policy Section with the received information: and
The UE may remove the stored Policy Section if the received information content is ernpty . Multiple Policy
Sections are provided, and one or several URSP rules ( UE policy )  are assigned to each Policy Section. When the PCF receives Npcf_ AMPolicyControl_Create including a list of PSIs ( policy section identifiers )  then it retrieves the list of PSIs and its content stored in the UDR for this SUPI (Reads on limitation.).
	
For claim 21, D1 discloses A terminal device, comprising a processor, and a memory configured to store a computer program capable of running on the processor
	(D1: 6.1.2.2.2 , The UE access selection and PDU Session related policy control  (Processor) policy control enables the PCF to provide UE access selection and PDU Session related policy information to the UE  UE policy information currently stored in the terminal device (Memory)).
Rest of limitations are same as in claim 1,

For claims 2 and 22, D1 discloses all limitations of subject matter , as applied to preceding claims 1 and 21, respectively. In addition, D1 discloses following limitations:
the UE policy set comprises: at least one UE policy, and a UE policy section identifier and a PLMN identifier corresponding to each UE policy, wherein one network identifier corresponds to at least one UE policy section identifier; and one UE policy section identifier corresponds to at least one UE policy.
(D1: 6.1.2.2.2, UE provides, by means of an AMF (Authentication Management Function),a list of policy section identifiers (PSIs) identifying policy sections that are currently stored in the UE (equivalent to being applied to a terminal device, and reporting, to a network side, UE policy information corresponding to at least one network identifier).PLMN ID is provided to the UE and used to indicate which PLMN a PSI list belongs to (that is, the at least one network identifier is a network identifier corresponding to part of UE policy information currently stored in the terminal device).

For claims 3 and 23, D1 discloses all limitations of subject matter , as applied to preceding claims 1 and 21, 
respectively. In addition, D1 discloses following limitations:
wherein wherein the UE policy information corresponding to at least one PLMN identifier is reported to
 the network side PCF during a process of establishing a connection with the first network, and  said establishing a connection with a first network comprises at least one of: the terminal device initiating a registration flow, the terminal device initiating a service request flow, the terminal device initiating a UE policy request flow, and the terminal device initiating a PDU session establishment flow.
(D1is the closest prior art, and discloses (section 6.1.2.2.2): reporting (Reads on access network.), to a network side, UE policy information corresponding to at least one network identifier) and at registration, UE provides, by means of an AMF (Authentication Management Function). 

	For claims 4 and 24, D1 discloses all limitations of subject matter , as applied to preceding claims 1 and 21, 
respectively. In addition, D1 discloses following limitations:
	reporting the UE policy information corresponding to the at least one PLMN identifier to the network side PCF,, such that the network side PCF updates the UE policies stored in the terminal device based on the received UE policy information.
(D1: 6.1.2.2.2, reporting, to a network side, UE policy information corresponding to at least one network identifier).PLMN ID is provided to the UE and used to indicate which PLMN a PSI list belongs to (that is, the at least one network identifier is a network identifier corresponding to part of UE policy information currently stored in the terminal device). The PCF provides UE access selection and PDU Session related policy information to the UE, ie. UE policies, the policy information being transmitted to the UE via the AMF; and the UE updates the stored UE access
selection and PDU Sessions election policies by the one provided by the PCF.)

	For claims 5 and 25, D1 discloses all limitations of subject matter , as applied to preceding claims 1 and 21, 
respectively. In addition, D1 discloses following limitations:
wherein the UE policy information comprises at least: a UE policy section identifier, and/or at least a part of contents of the UE policy.
(D1: 6.1.2.2.2., UE provides, by means of an AMF (Authentication Management Function), a list of policy 
section identifiers (PSIs) identifying policy sections that are currently stored in the UE (equivalent to being applied 
to a terminal device,)
Response to Arguments
Applicant's arguments filed on 8/5/22 have been fully considered but they are not persuasive, as explained below:
Applicant’s argument
	Applicant argues , “the list of stored PSIs identifying all the Policy Sections that are currently stored in the UE are provided in D1, however, in claim 1, part of the UE policy information, corresponding to at least one PLMN identifier, currently stored in the terminal device is reported by the terminal device. 
Therefore, D1 merely defines providing the list of stored PSIs identifying all the Policy Sections that are currently stored in the UE by the UE, but does not involve reporting part of the UE policy information corresponding to at least one PLMN identifier, specifically, the underlined features "reporting UE policy information corresponding to at least one Public Land Mobile Network (PLMN) identifier to a network side policy control function (PCF), wherein the at least one PLMN identifier is a PLMN identifier corresponding to part of UE policy information currently stored in the terminal device", as recited in claim 1 .
Examiner’s response
	In response, Examiner respectfully states that  D1 discloses in section 6.1222, a list of policy section identifiers (PSIs) (  ) PSI  identifying policy sections (Reads on part of policy) that are currently stored in the UE. Further, discloses, “in the UE (equivalent to being applied to a terminal device, and reporting, to a network side, UE policy information corresponding to at least one network identifier). PFLMIN ID is provided to the UE and used to indicate which PLMN a PSI list belongs to (that is, the at least one network identifier is a network identifier corresponding to part of UE nolicy information currently stored in the terminal device).
Applicant’s argument
	Applicant argues. “It can be seen that, D1 merely defines providing the PSI list belonging to one type of
PLMN indicated by PLMN ID, but there is no disclosure on whether the PSI list belonging to more than one type of PLMN is reported and what type of PLMN it is, for example, the features “said reporting UE policy information corresponding to at least one PLMN identifier to a PLMN side PCF comprises at least one of: reporting UE policy information corresponding to aPLMN identifier of a first network and UE policy information corresponding to a PLMNidentifier of a second network to the network side PCF” as well as “wherein the first network is a home network, and the second network is a visited network” in amended claim 1.
	Examiner’s response	
 response, Examiner respectively states that UE policy information corresponding to at least one network identifier).PLMN ID is provided to the UE and used to indicate which PLMN a PSI list belongs to (that is, the at least one network identifier is a network identifier corresponding to part of UE policy information currently stored in the terminal device).. In light of above explanation, arguments by applicant are not persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170.  The examiner can normally be reached on telework.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Niraz Sivji can be reached on 571-270-7462.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-
786-9199 (IN USA OR CANADA) or 571-272-1000. 
/INDER P MEHRA/Primary Examiner, Art Unit 2647